    Case: 1:19-cv-03169 Document #: 18 Filed: 03/13/20 Page 1 of 2 PageID #:126




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HEIDBREDER BUILDING GROUP, LLC,                     )
on behalf of plaintiff and                          )
the class members defined herein,                   )
                                                    )
               Plaintiff,                           )
                                                    )       19 C 3169
               v.                                   )
                                                    )       Judge Norgle
DHF ASSOCIATES, LLC,                                )       Magistrate Judge Cox
and HERB FLETCHER,                                  )
and JOHN DOES 1-10,                                 )
                                                    )
               Defendants.                          )

                                STIPULATION TO DISMISS

       Plaintiff Heidbreder Building Group, LLC and defendants DHF Associates, LLC and

Herb Fletcher by and through their undersigned counsel, hereby stipulate pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii) to the dismissal of Plaintiff Heidbreder Building Group, LLC’s individual

claims against Defendants DHF Associates, LLC and Herb Fletcher, with prejudice and without

costs. Plaintiff Heidbreder Building Group, LLC voluntarily dismisses its class claims against

defendants DHF Associates, LLC and Herb Fletcher without prejudice and without costs.

Plaintiff Heidbreder Building Group, LLC voluntarily dismisses its claims against John Does 1-

10 without prejudice and without costs.

Respectfully submitted,

  s/ Heather Kolbus                                          s/ Mark L. Hanover (w/ consent)
Daniel A. Edelman                                           Mark L. Hanover
Heather Kolbus                                              DENTONS US LLP
EDELMAN, COMBS, LATTURNER                                   233 S. Wacker Drive, Suite 5300
       & GOODWIN, LLC                                       Chicago, IL 60303
20 S. Clark Street, Suite 1500                              (312) 768-8273
Chicago, IL 60603
(312) 739-4200
    Case: 1:19-cv-03169 Document #: 18 Filed: 03/13/20 Page 2 of 2 PageID #:127




                                   CERTIFICATE OF SERVICE

         I, Heather Kolbus, hereby certify that on March 13, 2020, a true and accurate copy of the
foregoing document was filed via the Court’s CM/ECF system, which caused notice via email to be sent
to the following:

       Mark L. Hanover – mark.hanover@dentons.com
       DENTONS US LLP
       233 S. Wacker Drive, Suite 5300
       Chicago, IL 60303


                                                      s/ Heather Kolbus
                                                      Heather Kolbus


Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
        & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
